Citation Nr: 1540865	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-44 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 (notice sent January 2013) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2015, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2015 hearing, the Veteran reported he was diagnosed with sleep apnea after he underwent a sleep study in June 2012.  Subsequent to that he was told by his mental health provider that his sleep apnea might be related to his PTSD.  He had no problems associated with sleep in service and does not assert that he had.  In his December 2013 notice of disagreement he noted, "My sleeping problems started right after the service and my conditions of PTSD and sleep apnea were not known, discovered or diagnosed until years later."  His theory of entitlement to service connection for obstructive sleep apnea is strictly one of secondary service connection.  

On November 2012 VA examination, the examiner opined that the Veteran's obstructive sleep apnea is not likely as not to be secondary to his PTSD; rather it is more likely than not to be a separate sleep disturbance not connected to the PTSD.  The examiner provided a rationale for the opinion, but did not address whether the service-connected PTSD aggravated the Veteran's sleep apnea.  Secondary service connection may be granted if PTSD caused or aggravated the Veteran's obstructive sleep apnea.  As such the November 2012 VA examination report is inadequate for rating this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  As the opinion offered fails to address aggravation, the claim must be remanded.

In addition, the Veteran has reported that he received VA care, and that these records, to include from treatment for PTSD,  include positive medical evidence regarding the claim on appeal.  Upon remand, these records should be obtained and made part of the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records, to include those related to treatment of sleep apnea and for PTSD.  

2.  Thereafter, arrange for the Veteran to be examined by an appropriate clinician to determine the etiology of his obstructive sleep apnea, and in particular whether it is caused or aggravated by his service-connected PTSD.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a) Is it at least as likely as not (a 50% or greater probability) that the obstructive sleep apnea was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected PTSD.  [The opinion must address aggravation.]

The examiner must include complete rationale with all opinions.

3.  The RO should thereafter review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




